I have signed the opinion, as written by Judge Mallery, but I think the lower court should be instructed to grant the respondent a new trial. I base this upon the action we took inBradley v. Savidge, Inc., 13 Wash. 2d 28, 123 P.2d 780, by supplemental order. Because of our previous decisions, the respondent brought, and tried, her action upon the theory that she and Mrs. Saunders were joint adventurers. Now, that we have decided that the facts tend to show a relationship of private carrier and passenger, the respondent should be accorded the right to amend her complaint, if she deems this necessary, and present her case upon a theory other than that of a joint adventurer.
BEALS, BLAKE, and MALLERY, JJ., concur with GRADY, J.